J-S77001-16

J-S77002-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.G.D., A              :   IN THE SUPERIOR COURT OF
MINOR                                      :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: N.G.G., MOTHER                  :
                                           :
                                           :
                                           :
                                           :   No. 689 MDA 2016

                 Appeal from the Order Entered March 30, 2016
                  In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000074-2014

IN RE: ADOPTION OF: Z.G.D., A              :   IN THE SUPERIOR COURT OF
MINOR                                      :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: N.G., MOTHER                    :
                                           :
                                           :
                                           :
                                           :   No. 692 MDA 2016

                     Appeal from the Decree March 30, 2016
                  In the Court of Common Pleas of York County
                       Orphans’ Court at No(s): 2015-0133


BEFORE: PANELLA, J., OLSON, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.                           FILED DECEMBER 28, 2016

       N.G.G., (“Mother”) appeals from the decree and order entered on

March 30, 2016, granting the petition filed by the York County Children and

Youth Services (“CYS” or the “Agency”), seeking to involuntarily terminate
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-S77001-16

J-S77002-16

her parental rights to her dependent, minor child, Z.G.D., a female born in

June    2008    (“Child”),    pursuant     to   the   Adoption   Act,   23   Pa.C.S.A.

§ 2511(a)(5), (8), and (b), and to change Child’s permanency goal to

adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.2

       Mother and Father have a criminal history of incarceration. Father is

presently incarcerated at the State Correctional Institution (“SCI”) at Camp

Hill. See N.T, 12/21/16, at 7. At the time of the hearings in this matter,

Mother was residing in a halfway house after release from her incarceration.

       On January 23, 2014, CYS received a referral alleging drug abuse and

incarceration of both parents. See N.T., 1/21/16, at 8. Child was living with

B.G., (“Maternal Grandmother”), who stated that she would not be able to

keep Child in her home due to personal circumstances. See id. at 9. On

March 21, 2014, CYS filed a dependency petition. Thereafter, on April 16,

2014, the trial court adjudicated Child dependent pursuant to 42 Pa.C.S.A.

§ 6302(1), and ordered her removed from the home of maternal


____________________________________________


1
  In a separate decree entered on March 30, 2016, the trial court confirmed
the consent of T.D. (“Father”), Child’s father, to the adoption of Child, and
the voluntary termination of his parental rights. Father has not filed an
appeal from the termination of his parental rights and the change of Child’s
permanency goal to adoption, nor is he a party to the present appeal.
2
 We are addressing Mother’s appeals from the decree and order in the same
memorandum for ease of disposition, as the trial court addressed the
appeals together in its opinion, as did Mother in her briefs on appeal.
Accordingly, we have consolidated these appeals.



                                           -2-
J-S77001-16

J-S77002-16

grandmother, and placed Child in kinship foster care in the home of a

paternal friend, M.D. (“Foster Mother”). M.D. was Father’s former paramour,

and had cared for Child in the past. See N.T., 1/21/16, at 11. The trial court

directed that legal and physical custody remain with CYS. The trial court

established Child’s permanency goal as return to parent or guardian.

Subsequently, the trial court held a series of permanency review hearings.

        In the dependency matter, on November 10, 2015, CYS filed a petition

for a change in the permanency goal to adoption. In the termination matter,

on November 12, 2015, CYS filed a petition for involuntary termination of

parental rights of Mother and Father. CYS also filed a petition to confirm

Father’s consent to adoption, reciting that Father executed his consent to

adoption on October 15, 2015. Father filed his consent to adoption on

November 10, 2015. The trial court held a permanency review hearing on

November 24, 2015, and maintained Child’s placement and permanency

goal.

        On December 21, 2015, and January 21, 2016, the trial court held

hearings on the termination and goal change petitions. At the hearing on

December 21, 2015, Father testified, via telephone, regarding his consent.

The trial court then questioned Child, in camera, as did Mother’s counsel.

See N.T., 12/21/15, at 17-22. Child testified that she likes to visit Mother,

and that she would be sad if she did not get to see Mother again. See id. at




                                     -3-
J-S77001-16

J-S77002-16

22. Neither the guardian ad litem for Child nor CYS’s counsel had any

questions for Child. See id. at 22.

      Next, CYS presented the testimony of Marguerite Barger, who is

employed doing drug and alcohol testing for Families United Network, and

has been involved with conducting drug and alcohol testing on Mother. See

id. at 25-26. CYS then presented the testimony of Melanie Ferree Wurster,

who is the program supervisor for Family Engagement Services at Pressley

Ridge. See id. at 30. Ms. Wurster worked with providing services to Mother

between March 17, 2015, and June 5, 2015, when Mother became

incarcerated and, consequently, the case was closed as unsuccessful. See

id. at 32.

      On cross-examination by Mother’s counsel, Ms. Wurster testified that

she had seen a few minutes of a visit between Mother and Child where direct

services were provided by Jaqueline Hernandez. See id. Ms. Wurster stated

that the visit was very natural, and that Child enjoyed spending time with

Mother. See id. Child arrived, did some homework, Mother made dinner,

and then they played. See id. at 32-33. Ms. Wurster did not have any

concerns about the nature of the interaction while she was present. See id.

at 33. She explained that Pressley Ridge was supervising the weekly

visitation, which was approximately two hours, and was also providing

parenting coaching one time per week with Mother. See id. at 33.




                                      -4-
J-S77001-16

J-S77002-16

      Next, CYS presented the testimony of Ellie Williams, the Executive

Director of, and mental health therapist, at Equiteam Support Services

(“ESS”). See id. at 41-42. ESS provides equine assistance psychotherapy

and mental health services to at-risk youth and families in need. See id.

Ms. Williams, who holds a master’s degree in mental health counseling, was

qualified as an expert in the area of child therapy and, in particular, Reactive

Attachment Disorder (“RAD”). See id. at 57-59. On April 25, 2014, ESS

received a referral of Child for Child’s diagnosis and issues that CYS wished

to have addressed. See id. at 42. ESS conducted an intake regarding Child

on May 8, 2014, and rendered its assessment on May 15, 2014. See id.

      ESS assessed Child as having RAD, attachment issues, and placement

outside her family home. See id. at 42-43. Ms. Williams met with Child, and

with Child and Foster Mother, and Child and Mother (until Mother’s

incarceration), on a weekly basis. See id. at 43-44. Ms. Williams explained

that, because Child was moved from placement to placement in early

childhood years, she was unable to form a healthy attachment to a

caretaker. See id. Therefore, Ms. Williams is working with Child to learn to

form an attachment to Child’s caretaker. See id. Ms. Williams stated that

Child is incapable of forming a parent/child bond with another person. See

id. at 44.

      Ms. Williams explained that RAD is a very rare and extremely difficult

mental health diagnosis to address, and requires a significant deployment of


                                     -5-
J-S77001-16

J-S77002-16

resources. See id. at 44-45. Ms. Williams stated that Child is very angry

with Mother, and has stated that Mother is a liar and breaks her promises.

See id. at 46. In December 2014, Ms. Williams began incorporating Mother

into the therapy sessions with Child, and she continued the therapy including

Mother for six months until Mother became incarcerated in June 2015. See

id. at 45-46. Child has trust issues with Mother, fears Mother, and does not

feel safe with her. See id. at 47. In order to establish a healthy bond with

Mother, Child would have to have safety, security, and to know that Mother

is not going to leave and be incarcerated again. See id. at 48-49. Mother

would have to engage in specialized parenting training, which Ms. Williams

did not observe in Mother during the six months that she interacted with

Mother. See id. at 49. Mother’s lack of specialized parenting skills would put

Child at risk for multiple placements. See id.

      On questioning by the court, Ms. Williams stated that Child needs to

have contact with Mother throughout her life, because she knows Mother

and she is not an infant. See id. at 71. However, Ms. Davis responded that,

if an open adoption is not possible, if the choice were to maintain the status

quo or terminate Mother’s parental rights, Child will suffer less harm from

the termination of Mother’s parental rights than from maintaining the status

quo. See id. 72.

      On January 21, 2016, CYS presented the testimony of Bethany Davis,

the CYS family support caseworker assigned to the family. See N.T.,


                                     -6-
J-S77001-16

J-S77002-16

1/21/16, at 6-8. At the time of the hearing, Mother was released from

prison, and was on probation and residing at a recovery house in York. See

id. at 8, 13. Father remained incarcerated at SCI-Camp Hill. See id. at 8.

Ms. Davis testified that, as of the hearing on January 21, 2016, Mother had

not completed the requirements through CYS in order for Child to be

returned to her. See id. at 12-13. Ms. Davis testified that, at the time when

Child was adjudicated dependent, Mother was incarcerated and that she was

released in August 2014. See id. at 13. Subsequently, Mother was in a few

recovery programs, and was released from recovery programs in January of

2015. See id.   Mother was again incarcerated on June 1, 2015, based on

new charges of possession of a controlled substance and possession of drug

paraphernalia, and not reporting to probation. See id. On June 1, 2015, the

trial court sentenced Mother to serve six months’ incarceration. See id.

Mother was released from incarceration on December 17, 2015, and was on

parole for six months and residing in a halfway house at the time of the

January 21, 2016 hearing. See id. at 14. Ms. Davis testified that Child’s

therapy with ESS and Mother had been biweekly, and that Mother only

missed one session. See id. at 16.

     Ms. Davis testified that, in the six-month period prior to the filing of

the termination petition in November of 2015, Mother had occasionally and

randomly brought new toys or gifts to the visits with Child. See id. at 51.

Mother had also brought Child Christmas, birthday, and other holiday gifts


                                     -7-
J-S77001-16

J-S77002-16

coordinated with those events. See id. While Mother was incarcerated, she

had written letters to Child. See id. Since Child was adjudicated dependent,

Mother attended a school meeting in December of 2014, and attended the

last few minutes of a school meeting held on March 16, 2015, due to her

confusion regarding the meeting time. See id. at 51-52. Mother also

attended a school conference in the spring of 2015. See id. at 52. Mother

attempted to attend one of Child’s appointments with a physician, but she

had been provided an incorrect address, and, accordingly, she went to the

wrong location. See id. at 52-53.

         Mother presented the testimony of Jacqueline Hernandez, who is

employed by Pressley Ridge. See id. at 68-69. She worked with Mother and

Child beginning in March 2015. See id. She had weekly supervised meetings

with Mother and Child between March 19, 2015 and June 5, 2015, observing

the interaction between Mother and Child. See id. at 69-70. The visits lasted

between two hours, in the beginning, and three hours, later in her

involvement. See id. at 70. In response to questioning by the court, Ms.

Hernandez responded that there was a relationship between Child and

Mother. See id. at 71-72. In response to questioning by Mother’s counsel,

Ms. Hernandez testified that she observed Mother play age-appropriate

games with Child, and help Child with her homework. See id. at 72. Ms.

Hernandez responded that Mother acted as a parent during the visit. See id.

at 74.


                                    -8-
J-S77001-16

J-S77002-16

     Ms. Hernandez observed a total of eleven visits, of which ten were with

Mother and Child. See id. at 76. The last visit between Mother and Child was

on May 29, 2015, and the final visit was between Child and Maternal

Grandmother. See id. Following the visit with Maternal Grandmother, Ms.

Hernandez closed the case and discontinued services, because Mother

became incarcerated. See id. Ms. Hernandez never noticed Mother raising

inappropriate adult issues with Child, and observed that the visits were age-

appropriate. See id. at 78. Ms. Hernadez had a parenting program for

Mother that concentrated on how Mother can play with Child in an age-

appropriate way. See id. at 78-79. Mother was receptive to Ms. Hernandez’s

parenting advice, and steadily improved. See id. at 79.

     After the testimony of Ms. Hernandez, CYS presented the direct

examination of Ms. Davis as a rebuttal witness. See id. at 94. Ms. Davis

testified that, based on Mother’s lack of drug testing, lack of cooperation

with probation and parole, Mother’s housing situation, and Mother’s eventual

incarceration, visits between Child and Mother were never changed to

partially supervised or unsupervised. See id. at 95-96. Ms. Davis testified

that Child has a therapeutic support staff (“TSS”) worker assigned to her in

school to address and behavioral issues with Child. See id. at 100-101. On

cross-examination by Mother’s counsel, Ms. Davis testified that Child

previously had the TSS for twenty-one hours per week, and now has the TSS

for ten hours per week. See id. at 101. On cross-examination by Mother’s


                                    -9-
J-S77001-16

J-S77002-16

counsel, Ms. Davis responded that Mother and Child had been making

progress in the equine therapy, and that Mother was never unwilling to

participate in the therapy sessions. See id. at 102-103.

      CYS then presented Ms. Davis as a witness with regard to the Agency’s

petition to change Child’s permanency goal to adoption. See id. at 109. At

that time, Mother had a part-time job and a full-time job, and tested

negative for all substances on January 15, 2016. See id. at 110. On January

8, 2016, CYS was contacted because Child was extremely defiant in her

foster care home, and was expressing fear of Mother returning to jail. See

id. Ms. Davis testified that Child is not ready to be discharged from therapy

with TSS, and that she continues to receive TSA services. See id. at 110-

111. CYS requested that Child continue in its legal and physical custody,

with placement with Foster Mother, pending the court’s decision on the

termination petition. See id. at 111.

      Mother’s   counsel   indicated    Mother’s   agreement   with   Child’s

continuation in placement with Foster Mother, since Mother was in the

recovery house, and was not able to care for Child. See id. at 111-112.

      In the decree and order entered on March 30, 2016, the trial court

granted the involuntary termination petition pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(5), (8), and (b), and the petition to change Child’s

permanency goal to adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.




                                    - 10 -
J-S77001-16

J-S77002-16

        On April 28, 2016, Mother timely filed notices of appeal and concise

statements of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b) with regard to the decree and order.3

        On appeal, Mother raises three issues, as follows:

        I. Whether the trial court erred in changing the goal from
        reunification to adoption without clear and convincing evidence
        that a change of goal would best serve the interests of the
        child[?]

                                      …
        II. Whether the trial court erred in terminating Appellant’s
        parental rights without clear and convincing evidence that
        termination best served the emotional needs and welfare of the
        child[?]
                                      …

        III. Whether York County Office of Children Youth and Families
        failed to present clear and convincing evidence that termination
        of Appellant’s parental rights best served the emotional needs
        and welfare of the child[?]
                                        …

Mother’s Brief4, at 45 (unnecessary capitalization omitted).



____________________________________________


3
  The trial court’s failure to set forth the factual background and procedural
history of this appeal, and an analysis that related to our standards of review
in either its opinion filed on May 2, 2016 or its opinion filed on May 31,
2016, delayed our disposition of the appeal. Cf. In re T.S.M., 71 A.3d 251,
255 n.1 (Pa. 2013).
4
    Mother filed identical briefs in both appeals.
5
  We observe that Mother framed her issues somewhat differently in her
concise statement, but we, nevertheless, find them preserved for our
review.



                                          - 11 -
J-S77001-16

J-S77002-16

      In her first issue, Mother argues that the trial court erred in changing

Child’s permanency goal from reunification with parent to adoption. See

Mother’s Brief, at 9. Mother asserts that, while incarcerated, she maintained

contact with Child, and availed herself of many of the resources available to

her both in and out of prison. Mother alleges that she was consistent in her

visits with Child under the direction of Child’s therapist. See id. Mother

claims that she was making progress toward alleviating the circumstances

that necessitated the original placement. See id.

      In her second, related issue, Mother contends that the trial court erred

in terminating her parental rights, because the trial court failed to give

sufficient weight to Child’s best interest, the bond that existed between her

and Child, and the long-term negative impact of the termination of her

parental rights on Child. See id. Mother asserts that, both before and after

her release from prison, she maintained consistent visits with Child and

attended therapeutic sessions at the direction of Child’s therapist. See id.

Mother states that she was engaged in a parenting program, and was

receptive to taking parenting advice. See id.

      Mother claims that, not only had she availed herself of many of the

resources offered to her while she was incarcerated, but also she had

worked diligently toward reunification with Child. See id. Mother asserts that

the trial court failed to consider the true extent of the bond between her and

Child, Child’s testimony that she would miss Mother if Child never saw


                                    - 12 -
J-S77001-16

J-S77002-16

Mother again, and the therapist’s testimony that Child would suffer a long-

term negative impact should she have no contact with Mother. See id. Thus,

Mother argues that the trial court did not have clear and convincing,

competent evidence in the record upon which to terminate her parental

rights. See id. Accordingly, Mother contends that the trial court erred

because termination of Mother’s parental rights was not in Child’s best

interests. See id.

      Initially, we will address Mother’s second issue. In reviewing an appeal

from an order terminating parental rights, we adhere to the following

standard:


             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T., 9
      A.3d 1179, 1190 (Pa. 2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
      A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during


                                    - 13 -
J-S77001-16

J-S77002-16

      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite
      result, as is often the case in dependency and termination cases,
      an appellate court must resist the urge to second guess the trial
      court and impose its own credibility determinations and
      judgment; instead we must defer to the trial judges so long as
      the factual findings are supported by the record and the court’s
      legal conclusions are not the result of an error of law or an abuse
      of discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained that

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of §

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). The    trial   court terminated   Mother’s parental   rights under   §

2511(a)(5), (8), and (b). We will focus on subsections (a)(8) and (b), which

provide as follows:

      § 2511. Grounds for involuntary termination




                                    - 14 -
J-S77001-16

J-S77002-16

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     * * *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

     In order to terminate parental rights pursuant to § 2511(a)(8), it must

be demonstrated that: “(1) [t]he child has been removed from parental care

for 12 months or more from the date of removal; (2) the conditions which

led to the removal or placement of the child continue to exist; and (3)

termination of parental rights would best serve the needs and welfare of the

child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa. Super.

2003); 23 Pa.C.S.A. § 2511(a)(8). “Section 2511(a)(8) sets a 12-month


                                     - 15 -
J-S77001-16

J-S77002-16

time frame for a parent to remedy the conditions that led to the children’s

removal by the court.” In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003).

Once the twelve-month period has been established, the trial court must

next determine whether the conditions necessitating placement persist,

despite the reasonable good faith efforts supplied over a realistic period of

time by the Agency. See id. Terminating parental rights under § 2511(a)(8)

does not require the trial court to evaluate a parent’s current “willingness or

ability to remedy the conditions that initially caused placement.” In re

Adoption of T.B.B., 835 A.2d 387, 396 (Pa. Super. 2003) (citation

omitted).

      We have explained that the focus in terminating parental rights under

§ 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super

2008) (en banc). In reviewing the evidence in support of termination under

§ 2511(b), our Supreme Court recently stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare of
      the child have been properly interpreted to include “[i]ntangibles
      such as love, comfort, security, and stability.” In re K.M., 53
      A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], this Court held that the determination of the
      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.


                                    - 16 -
J-S77001-16

J-S77002-16


In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       When evaluating a parental bond,

       the court is not required to use expert testimony. Social workers
       and caseworkers can offer evaluations as well. Additionally,
       Section 2511(b) does not require a formal bonding evaluation.

In re Z.P., 994 A.2d at 1121 (internal citations omitted). Although it is often

wise to have a bonding evaluation and make it part of the certified record,

“[t]here are some instances . . . where direct observation of the interaction

between the parent and the child is not necessary and may even be

detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa. Super. 2008)

(citation omitted).

       With regard to § 2511(a)(8), the trial court found that, on the second

day of the evidentiary hearing, Child had been removed from Mother’s home

for a period of twenty-one months between April 16, 2014, and January 21,

2016. See N.T., 3/30/16, at 9, 15.6 The trial court also found that Child was

adjudicated dependent, as lacking proper parental care and control, because

of Mother’s drug abuse and lack of employment, which left Child without

appropriate housing and parental care. See id. at 9, 15-16. The trial court

____________________________________________


6
  In its analysis of § 2511(a)(8), the trial court incorporated its reasoning
with regard to § 2511(a)(5), in part. Moreover, the trial court found that, an
additional two months had elapsed since the January 21, 2016 evidentiary
hearing, so Child had been removed for a twenty-three-month period at the
time of its decision.



                                          - 17 -
J-S77001-16

J-S77002-16

found that the conditions that led to the removal of Child continued to exist.

See id. The trial court stated that, during the period of dependency, Mother

was incarcerated due to criminal convictions related to drug abuse. Mother

then successfully completed a drug rehabilitation program, and, apparently

was clean for a short period of time, then re-offended by committing crimes

related to drug abuse. See id. Mother was re-incarcerated, and, at the time

of the second day of the evidentiary hearing, was in a halfway house or six-

month recovery house to work on her abuse of illegal drugs. See id.

      Finally, under § 2511(a)(8), the trial court found that clear and

convincing, competent evidence in the record that the termination of

Mother’s parental rights would best serve Child’s needs and welfare. See id.

at 11. The trial court stated:

            Children need parents or at least one parent who is able
      and willing to properly care for them. They need stability. As the
      law says, they need permanency. Mother has not provided any
      of those to this child.

            We are not indicating or concluding that Mother does not
      want those things for her child. What we are indicating and
      concluding is that she has been incapable of providing those
      things for the child; and as I said a moment ago, children don’t
      wait to grow up. Seven-year-olds need their parents now, not at
      some point in the future.

             Furthermore, this child has been lucky in one sense, and
      that is that she has been in the care of a foster parent who does
      provide proper –

                                    ***

           [The proceedings were interrupted by Mother’s crying.]


                                    - 18 -
J-S77001-16

J-S77002-16

             Do [sic] termination of [M]other’s parental rights to [Child]
       best serve the needs and welfare of [Child]? As I said a moment
       ago, yes. I have already explained why I believe that is true, and
       I was about to explain that the good news for [Child] is that she
       has an adult who has been providing proper parental care and
       control for her, her foster mother.

N.T., 3/30/16, at 11-13, 15. See also Trial Court Opinion, 5/2/16, at 9-10.7

       With regard to its analysis under § 2511(a), the trial court found the

following:

             [Child] has formed a close, positive bond with the foster
       mother, is comfortable in the foster mother’s home, and is doing
       well.

              We do not conclude that Mother and [Child] don’t have a
       bond. We think they do have a bond, and we think that [Child]
       will be sad if she never gets to see her [m]other again. We think
       that [Child] may, in a sense, mourn for some time the loss of
       her [m]other, but the bond that Mother and daughter have is not
       positive. In fact, it is detrimental to the welfare of [Child].

              As the evidence presented at the hearing clearly indicates,
       [Child] is having a very difficult time coming to terms with her
       [m]other’s behavior towards her. She is receiving extensive
       therapy to deal with that issue. She doesn’t trust her [m]other.
       She believes her [m]other is a liar. She is very angry with her
       [m]other, so not only does Mother’s termination of parental
       rights to [Child] help [Child] to move beyond that problematic
       relationship she has with her [m]other, it allows her to continue
       the positive relationship she has with [F]oster [M]other. It will
       give her the ability to have a stable home where her needs and
       maybe even her wants will properly be taken care of.


____________________________________________


7
  In its opinion entered on May 2, 2016, the trial court set forth the
reasoning for its conclusion that CYS had sustained its burden under §
2511(a)(8) and (b), adopting the analysis which it gave on the record at the
hearing held on March 30, 2016.



                                          - 19 -
J-S77001-16

J-S77002-16

           Therefore, we conclude that all of the elements necessary
     to terminate Mother’s parental rights under Section 2511(a)[(8)]
     have been clearly and convincingly proven.

N.T., 3/30/16, at 13-15. See also Trial Court Opinion, 5/2/16, at 10-11.

     Regarding § 2511(b), the trial court stated as follows:

           Other considerations the law requires this [c]ourt to make
     are whether or not in terminating Mother’s parental rights to
     [Child] the developmental, physical, and emotional needs and
     welfare of the child will be affected. We believe they will be.

           As we have already explained, children need consistent,
     stable, and, to the extent possible, permanent parenting.
     Children need parents that are able and willing to provide proper
     care and control for the child.

           Mother remains incapable of providing that consistent,
     stable, and proper parenting for [Child]. [Child’s] foster mother
     has been and is able to continue to provide that consistent,
     stable, proper parenting for [Child].

           Furthermore, as we previously indicated, [Child] needs a
     chance to move beyond the turmoil that her [m]other’s actions
     have visited upon her. She needs to be able to move forward
     and grow up and develop free of the kind of negatives that her
     [m]other brought into her life. We hope that the therapy that
     [Child] is currently undergoing will ultimately allow that to
     happen. We think it is much less likely to happen if Mother’s
     parental rights to [Child] are not terminated.

           We also note that we are not terminating Mother’s rights
     to [Child] merely because of environmental factors or concerns
     that are beyond her control. As we stated earlier in this decision,
     we think Mother, if she could permanently address her substance
     abuse issue, would be capable of providing adequate housing,
     clothing, medical care, and parenting to [Child]. Her inability to
     provide those things to [Child] is not beyond her control. We
     believe she could provide those things but for her ongoing battle
     with drug abuse.

N.T., 3/30/16, at 16-17. See also Trial Court Opinion, 5/2/16, at 12-14.


                                   - 20 -
J-S77001-16

J-S77002-16

      In her brief, Mother first challenges the trial court’s determination

regarding the best interests analysis under § 2511(a)(8). She argues that

Child’s therapist, Ms. Williams, testified that Mother had been committed to

the therapeutic process, and had attended sessions regularly beginning in

December 2014, and for a six-month period thereafter. See Mother’s Brief,

at 16. Mother also asserts that Ms. Williams testified that Child would suffer

a long-term negative impact should she have no contact with Mother. See

id. Mother cites Ms. Williams’ testimony that Child knows Mother and cares

about her, and, if Child did not have that connection it would have a

negative impact on Child. See id. Mother acknowledges that, upon further

questioning by the trial court, Ms. Williams testified that Child would

ultimately suffer less harm in terminating Mother’s parental rights than in

not terminating Mother’s parental rights. See id. Mother alleges, however,

that Ms. Williams’ concession does not negate her testimony that providing

no contact between Child and Mother may not best serve Child’s needs and

welfare. See id.

      In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court found

that Ms. Williams testified as Mother asserts in her brief. See Trial Court

Opinion, 5/31/16, at 2. The trial court emphasized, however, that Ms.

Williams ultimately testified, upon questioning by the court, “Child will suffer

less harm if Mother’s parental rights were terminated than she would if they

were not terminated.” Trial Court Opinion, 5/31/16, at 2 (citing N.T.,


                                     - 21 -
J-S77001-16

J-S77002-16

12/21/15, at 72) (emphasis omitted). The trial court also incorporated its

discussion of Child’s needs and welfare under a best interest analysis with

regard to § 2511(a)(8), as set forth in its on-record decision. See Trial Court

Opinion, 5/31/16, at 2 (citing N.T., 3/30/16, at 9-13).

      The instant case is factually similar to In re C.L.G, in which the

mother was incarcerated after she re-offended on drug charges relating to

her history of drug involvement.    This Court, sitting en banc, affirmed the

termination of the mother’s parental rights to her two-year-old child under §

2511(a)(8). We reasoned that the trial court properly assessed the

credibility and weighed the evidence, including the mother’s promises to be

able to care for her child upon her release from a halfway house. See 956

A.2d at 1007-08. We concluded that, given the mother’s life-long history of

drug involvement, the re-introduction of the child to the mother could be

devastating to the child’s well-being. See id. at 1008-09. Likewise, we

determined that the trial court had properly found that there was no bond

between the child and the mother that, if severed, would be detrimental to

the child, as the mother had not given the child the stability and security

that the child required. See id. at 1010. In contrast, the child had a strong

bond with her foster mother, and the severance of that bond could have had

a devastating effect on the child. See id. We concluded that the termination

of mother’s parental rights best served the child’s needs and welfare under §

2511(b), as the foster mother had provided the child with the permanency


                                    - 22 -
J-S77001-16

J-S77002-16

necessary for the fulfillment of her potential in a permanent, healthy, and

safe environment. The trial court did not credit the mother’s testimony that

she could also provide such an environment for the child. See id. at 1010-

11.

      After a careful review of the record in this matter, we conclude the

trial court’s factual findings are supported by the clear and convincing,

competent evidence in the record, and the court’s legal conclusions are not

the result of an error of law or an abuse of discretion. See In re Adoption

of S.P., 47 A.3d at 826-27; In re C.L.G., 956 A.2d at 1007-11. We,

therefore, affirm the termination of Mother’s parental rights with regard to §

2511(a)(8).

      Mother next challenges the trial court’s best interest analysis under §

2511(b). Mother asserts that, during her incarceration, she wrote and sent

letters to Child, and occasionally brought Child new toys or gifts. See id. at

16. Appellant states that she attended a school meeting in December 2014,

a portion of a school meeting on March 16, 2015, and a school conference.

See id. at 16-17. Further, Mother asserts that attempted to attend a

physician’s appointment of Child, but was given an incorrect address and

went to the wrong location. See id. at 17. Moreover, Mother cites the

testimony of Ms. Wurster and Ms. Hernadez from Pressley Ridge to support

her contention that she was engaged in a parenting program and was

making progress, and that Child would be saddened if she never sees Mother


                                    - 23 -
J-S77001-16

J-S77002-16

again. See id. Mother also cites her counsel’s cross-examination of Ms.

Davis, during which Ms. Davis responded that Mother and Child had been

making progress in the equine therapy, and that Mother was never unwilling

to participate in the therapy sessions. See id.

      Regarding § 2511(b), Mother states that, upon questioning by the

court, Ms. Williams testified that Child needs to have contact with Mother

throughout her life, because she knows Mother and she is not an infant.

See Mother’s Brief, at 18. Mother asserts that, given Child’s RAD, Ms.

Williams’ testimony raised more questions than it provided answers. She

complains that CYS failed to perform an independent assessment of the

long-term effect of termination of Mother’s parental rights on a child with

RAD. See id. at 18.

      Again, as set forth above, the trial court stated:

      Furthermore, as we previously indicated, [Child] needs a chance
      to move beyond the turmoil that her [m]other’s actions have
      visited upon her. She needs to be able to move forward and
      grow up and develop free of the kind of negatives that her
      [m]other brought into her life. We hope that the therapy that
      [Child] is currently undergoing will ultimately allow that to
      happen. We think it is much less likely to happen if Mother’s
      parental rights to [Child] are not terminated.

            We also note that we are not terminating Mother’s rights
      to [Child] merely because of environmental factors or concerns
      that are beyond her control. As we stated earlier in this decision,
      we think Mother, if she could permanently address her substance
      abuse issue, would be capable of providing adequate housing,
      clothing, medical care, and parenting to [Child]. Her inability to
      provide those things to [Child] is not beyond her control. We
      believe she could provide those things but for her ongoing battle
      with drug abuse.

                                     - 24 -
J-S77001-16

J-S77002-16


N.T., 3/30/16, at 16-17. See also Trial Court Opinion, 5/2/16, at 13-14.

      Additionally, we find that the trial court’s conclusion that the bond

between Mother and Child is not a positive bond, but, rather is detrimental

to child’s welfare, is supported by clear and convincing, competent evidence

in the record. Mother has left Child neglected while in her care through her

drug abuse and through her repeated incarcerations, and Child has negative

feelings because of Mother’s neglect. At the same time, the trial court found

from the evidence at the evidentiary hearings that Child has positive feelings

for Foster Mother, which Mother does not challenge.

      A parent’s abuse and neglect are likewise a relevant part of the

bond/effect analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.


                                    - 25 -
J-S77001-16

J-S77002-16

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      In fact, our Supreme Court has observed that the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition, and that “[e]ven the most abused of

children will often harbor some positive emotion towards the abusive

parent.” In re: T.S.M., 620 Pa. 602, 627, 71 A.3d 251, 267 (2013) (quoting

In re K.K.R.-S., 958 A.2d at 535). The Supreme Court instructed, “[t]he

continued attachment to the natural parents, despite serious parental

rejection through abuse and neglect, and failure to correct parenting and

behavior disorders which are harming the children cannot be misconstrued

as bonding.” In re: T.S.M., 620 Pa. at 629, 71 A.3d at 267 (quoting In re

Involuntary Termination of C.W.S.M., 839 A.2d 410, 418 (Pa. Super.

2003) (Tamilia, J. dissenting)).

      This Court has stated: “[A] parent’s basic constitutional right to the

custody and rearing of . . . her child is converted, upon the failure to fulfill . .

. her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.”       In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)


                                         - 26 -
J-S77001-16

J-S77002-16

(internal citations omitted). It is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.” In re Adoption of C.L.G.,

956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting”)).

      Again, we find this case similar to In re C.L.G., in which the trial court

did not credit the mother’s testimony that she could also provide a stable,

secure, and drug-free environment for the child. See 956 A.2d at 1010-

1011. We conclude the trial court’s factual findings are supported by the

clear and convincing, competent evidence in the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d at 826-27; In re C.L.G., 956 A.2d at

1007-1011. We, therefore, affirm the termination of Mother’s parental rights

with regard to § 2511(b).

      Finally, Mother complains that there was a lack of clear and

convincing, competent evidence in the record to support the trial court’s

change of Child’s permanency goal to adoption.

      This matter is controlled by the Juvenile Act, 42 Pa.C.S.A. § 6301 et

seq. The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows:

      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the

                                     - 27 -
J-S77001-16

J-S77002-16

      lower court’s inferences or conclusions of law.” In re R.J.T., 608
      Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for abuse
      of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015).

      When considering a petition for goal change for a dependent child, the

trial court considers

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

      Regarding the disposition of a dependent child, § 6351(e), (f), (f.1),

and (g) of the Juvenile Act provides the trial court with the criteria for its

permanency plan for the subject child. Pursuant to those subsections of the

Juvenile Act, the trial court is to determine the disposition that is best suited

to the safety, protection and physical, mental and moral welfare of the child.

      Here, Mother cites the trial court’s opinion for the statement, “perhaps

[Mother] now is successfully battling her substance abuse problem.”

Mother’s Brief, at 12 (citing Trial Court Opinion, 5/2/16, at 15). Mother

asserts that the trial court failed to properly consider that she was making

progress toward alleviating the circumstances that necessitated the original




                                     - 28 -
J-S77001-16

J-S77002-16

placement of Child. Thus, she contends that the trial court erred in changing

Child’s permanency goal from reunification to adoption. See id. at 12.

      Mother omits, however, the following statement:

      Unfortunately, we note that she did that before but it didn’t
      stick. We hope that Mother’s efforts currently will stick. Very
      frankly, given the history of her involvement with drugs, we are
      not optimistic.

           We don’t say that lightly. We understand how difficult it is
      for many people to fight addictions. We are not making light of
      them. But again, [Child] can’t wait to grow up. She needs a
      parent now, and she has needed one for quite some time.

Trial Court Opinion, 5/2/16, at 15-16.

      In its Pa.R.A.P. 1925(a) opinion, the trial court states that it did take

the matters challenged by Mother into account. See Trial Court Pa.R.A.P.

Opinion, 5/31/16, at 4. Mother simply does not agree with the weight that

the trial court placed on them.

      We conclude the trial court’s factual findings are supported by the

clear and convincing, competent evidence in the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

See In re Adoption of S.P., 47 A.3d at 826-27. We, therefore, affirm the

trial court’s change of Child’s permanency goal to adoption.




                                    - 29 -
J-S77001-16

J-S77002-16

     Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2016




                                  - 30 -